Exhibit 10.40

 

EIGHTH AMENDMENT TO
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

THIS EIGHTH AMENDMENT TO PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(“Amendment”) is entered into at San Diego, California as of September 15, 2003,
between H. G. FENTON COMPANY, a California corporation which acquired title as
H. G. Fenton Material Company (“Seller”), and BIOSITE INCORPORATED, a Delaware
corporation (“Buyer”), with reference to the following

 

R E C I T A L S:

 

A.                                   Seller and Buyer are the parties to a
Purchase Agreement and Escrow Instructions dated as of December 7, 2001 and
previously amended as of February 12, February 14, and June 10, 2002, and as of
January 24, April 25, May 27 and June 16, 2003 (“Agreement”), relating to
certain real property in the Carroll Canyon area of San Diego, California as
depicted on Exhibit A to the Agreement (“Land”). Initially capitalized terms not
otherwise defined in this Amendment have the same meanings as in the Agreement,
as previously amended. Pursuant to the Agreement, the parties have established
Escrow No. 51943-PM with Stewart Title of California, Inc. as Escrow Holder.

 

B.                                     The Fifth Amendment to the Agreement,
dated as of April 25, 2003 (“Fifth Amendment”), provided for Buyer to acquire
the Land in two stages. The First Closing (relating to Lots 7 & 8) has already
occurred, and the parties wish to fix the date for the Second Closing (relating
to Lot 9) for October 9, 2003.

 

THE PARTIES AGREE:

 

1.                                       Second Closing. Notwithstanding the
date specified in Paragraph 2(b) of the Fifth Amendment, the parties agree that
the date for the Second Closing shall be Thursday, October 9, 2003.

 

2.                                       Other Matters of Agreement.

 

(a)                                  This Amendment may be executed in any
number of counterparts, each of which will be deemed to be an original, but all
of which together will constitute one instrument.

 

(b)                                 Except to the extent modified hereby, all
provisions of the Agreement as previously amended shall remain in full force and
effect.

 

 

 

Seller:

Buyer:

 

 

 

 

H. G. FENTON COMPANY, a California
corporation

BIOSITE INCORPORATED, a Delaware
corporation

 

 

 

 

 

 

 

By

/s/ Michael P. Neal

 

By

/s/ Christopher J. Twomey

 

Its

President and CEO

Its

V.P., Finance and CFO

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Allen Jones

 

By

 

 

Its

Vice President

Its

 

 

--------------------------------------------------------------------------------